Citation Nr: 0415142	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-28 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for subluxation of the right knee.

3.  Entitlement to an initial compensable disability rating 
for status post amputation of the tips, left middle and left 
ring fingers.


REPRESENTATION

Veteran represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to July 
1974.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for degenerative 
arthritis of the right knee, and assigned a 10 percent 
rating; subluxation of the right knee, with a 10 percent 
rating; and status post amputation of the tips of the left 
middle and ring fingers, rated as non-compensable.  The 
veteran perfected an appeal of the assigned ratings.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The VCAA is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and pending before VA on that 
date.  See VAOPGCPREC 7-03.  Because the veteran's claim was 
filed after November 9, 2000, the VCAA is applicable to his 
claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he or she must 
show to prevail in a claim, what information and evidence he 
or she is responsible for providing, and what evidence VA 
will secure.  Although the RO provided a VCAA notice to the 
veteran in April 2002, that notice informed him only of the 
evidence required to substantiate a claim for service 
connection.  He has not been informed of the evidence 
required to substantiate a claim for higher ratings for his 
right knee or left hand disability

The Board notes that VA's General Counsel has determined 
that, if a VCAA notice is sent regarding a claim for service 
connection, an additional notice is not required if the RO 
grants service connection and the veteran then appeals the 
assigned rating.  See VAOPGCPREC 8-03.  Because the veteran's 
appeal must be remanded for other reasons, however, the RO 
will have the opportunity to inform the veteran of the 
evidence needed to show entitlement to higher ratings.

The RO provided the veteran a VA orthopedic examination in 
February 2003.  The veteran and his representative contend 
that that examination was not adequate for rating purposes 
because the examiner did not assess the severity of the right 
knee subluxation, which is the basis for the rating of that 
disability.  In addition, the examiner did not assess all of 
the functional limitations resulting from the right knee 
disability.  For these reasons the Board finds that another 
examination is warranted.

The veteran contends that a compensable disability rating is 
warranted for the status post amputation of the tips, left 
middle and ring fingers because he has pain in the hand, 
which he attributes to arthritis.  An X-ray study of the 
fingers in February 2003 revealed the deformity of the distal 
phalanxes of the middle and ring finger, but no other 
abnormalities.  It is not clear from the available evidence, 
therefore, whether there is any pathology in the fingers to 
support the veteran's allegation of pain.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right knee 
or left hand disorder since April 2001.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  If the RO is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the symptoms of 
his right knee and left hand 
disabilities.  The claims file and a copy 
of this remand must be made available to 
and be reviewed by the VA examiner.  The 
examination should include any tests or 
studies, including X-rays, that are 
deemed necessary for an accurate 
assessment.  

The examiner should conduct an 
examination of the right knee and provide 
a diagnosis of any pathology found.  In 
examining the knee the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking, and provide an opinion on 
whether any subluxation or instability is 
slight, moderate, or severe.

The examiner should also describe any 
functional loss pertaining to the knee, 
including the inability to perform normal 
working movements of the joint with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.

The examiner should also examine the left 
hand and provide an assessment of all 
functional limitations resulting from the 
amputation of the distal phalanxes of the 
middle and ring fingers, with re-
attachment.  Specifically, the examiner 
should provide an opinion on whether the 
veteran's complaint of pain in the 
fingers is supported by adequate 
pathology in the fingers.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


